Case 2:21-cv-06558-MWF-KS Document 15 Filed 08/16/21 Page 1 of 4 Page ID #:46



   1   STEPHEN YAGMAN (SBN 69737)
       filing@yagmanlaw.net
   2   YAGMAN + REICHMANN, LLP
       333 Washington Boulevard
   3   Venice Beach, California 90292-5152
       (310) 452-3200
   4
   5
       JOSEPH REICHMANN (SBN 29324)
       filing@yagmanlaw.net
   6   YAGMAN + REICHMANN, LLP
       333 Washington Boulevard
   7   Venice Beach, California 90292-5152
       (310) 452-3200
   8
       Attorneys for Plaintiffs
   9
                            UNITED STATES DISTRICT COURT
  10
                          CENTRAL DISTRICT OF CALIFORNIA
  11
                            WESTERN DIVISION
  12 R.J. BEABER and A.W. CLARK,          2:21-cv-06558-MWF(KSx)
  13                      Plaintiffs,
                                                      DECLARATION OF
  14                              v.               STEPHEN YAGMAN RE: EX
                                                     PARTE APPLICATION
  15   SHIRLEY N. WEBER, as California Secretary
       of State,
  16
  17                       Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                             1
Case 2:21-cv-06558-MWF-KS Document 15 Filed 08/16/21 Page 2 of 4 Page ID #:47



   1                     DECLARATION OF STEPHEN YAGMAN
   2         I, Stephen Yagman, declare the following to be true under the penalty of
   3   perjury at Venice Beach, California, pursuant to 28 U.S.C. § 1746, on the date set
   4   forth below my signature hereinbelow.
   5         1. I am one of the attorneys for the plaintiffs in this action.
   6
             2. Further to my earlier declaration concerning contacting defendant's legal
   7
       counsel regarding the ex parte application for the court to set a briefing/hearing
   8
       schedule on the pending motion for declaratory relief and a preliminary injunction,
   9
       I received a telephone call from a California deputy attorney general, Thomas
  10
       Patterson late this afternoon, and he advised me that it had not been decided who
  11
       would represent defendant, that the California Attorney General's office had not
  12
       decided if it would represent defendant, and that he could not take a position on the
  13
       ex parte application.
  14
             3. Further, Mr. Patterson advised me that defendant had her own general
  15
       counsel, Steven Reyes, and that I should contact him, and he provided his
  16
       telephone number to me. I called the number he provided and left a complete
  17
       message regarding the ex parte application, along with my telephone number and
  18
       email address. (I was unable to find any email address for Mr. Reyes.)
  19
  20
             4. I then tried an alternate number I found for Mr. Reyes, reached his

  21   secretary, and left a full message with her, along with both my telephone number

  22   and email address.
  23         5. I inquired of Mr. Patterson if he had emailed the motion and ex parte
  24   papers to Mr. Reyes, and he indicated that he had done that, so that Mr. Reyes has
  25   all of the motion and ex parte application papers.
  26         6. As of 4:30 p.m. today, I have not received a telephone call from or an
  27   email from Mr. Reyes, so I have no indication from either Mr. Patterson or Mr.
  28   Reyes what defendant's position is as to the ex parte application.


                                                  2
Case 2:21-cv-06558-MWF-KS Document 15 Filed 08/16/21 Page 3 of 4 Page ID #:48



   1
   2
   3                      ____________________________________
   4                        STEPHEN YAGMAN 08/16/21 4:30 p.m
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28   //


                                           3
Case 2:21-cv-06558-MWF-KS Document 15 Filed 08/16/21 Page 4 of 4 Page ID #:49



   1                             CERTIFICATE OF SERVICE
   2         I, STEPHEN YAGMAN, declare under penalty of perjury, pursuant to 28
   3   U.S.C. § 1746, that I served a copy of the foregoing declaration on defendant by
   4   emailing it to the AG's office, whose email address is the only one I have. The
   5   supervising deputy AG is registered with the court's electronic filing system, and
   6
       thus has agreed to accept electronic service of papers filed.
   7
   8
   9
                           ____________________________________
  10                           STEPHEN YAGMAN 08/16/21
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 4
